

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
(LIBERTY CROSSING, ROWLETT, TEXAS)


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
and entered into as of the 27th day of April, 2012, by and between NWC LIBERTY
GROVE & SH 66, LTD., a Texas limited partnership ("Seller"), and AMERICAN REALTY
CAPITAL IV, LLC, a Delaware limited liability company ("Purchaser").


RECITALS


A.    Seller and Purchaser entered into that certain Purchase and Sale Agreement
(as amended, the "Agreement") dated as of March 9, 2012, for the sale and
purchase of certain Property located in Rowlett, Texas, as more fully described
in the Agreement, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of April 23, 2012, executed by Seller and Purchaser.


B.    Seller and Purchaser desire to further amend the Agreement as hereinafter
provided.


C.    All terms which are defined in the Agreement shall have the same meaning
when used in this Amendment unless specifically provided herein to the contrary.


AGREEMENT


In consideration of the foregoing, Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:


1.    Inspection Period. Section 3.1 of the Agreement is hereby amended such
that the Inspection Period shall be and hereby is extended until 11:59 PM
(Dallas, Texas time) on Tuesday, May 1, 2012. In connection with the foregoing,
all of the relevant dates in the Agreement that are tied to the Inspection
Period shall be extended accordingly.


2.    Counterpart Execution. This Amendment may be executed in multiple
counterparts, which, when combined together, shall constitute an original of
this Amendment. In addition, facsimile or email signatures of the parties shall
be effective on all counterparts of this Amendment.


3.    Entire Agreement. This Amendment, together with the Agreement, embodies
the entire agreement of the parties hereto, and incorporates all previous
correspondence or communications, whether written or oral. The Agreement, as
amended by this Amendment, can only be further modified or varied by written
instrument subscribed to by all of the parties hereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


This Amendment has been executed by Seller and Purchaser to be effective as of
the date first indicated above.



--------------------------------------------------------------------------------







SELLER:


NWC LIBERTY GROVE & SH 66, LTD.,
a Texas limited partnership
                        
By: DEVCO GP, INC.,
a Texas corporation, general partner    


By:    
Name:    
Title:    





PURCHASER:


AMERICAN REALTY CAPITAL IV, LLC,
a Delaware limited liability company






By:        
Name:        
Title:        





